               Case 5:19-cr-00075-EJD Document 48 Filed 11/13/20 Page 1 of 5




 1   DAVID L. ANDERSON (CABN 149604)
     United States Attorney
 2
     HALLTE HOFFMAN (CABN 210020)
 1
 J   Chiet Criminal Division

 4   KAREN BEAUSEY (CABN 155258)
     Assistant United States Attorney
 5
             450 Golden Gate Ave., Box 36055
 6           San Francisco, California 94102
             Telephone: 415.436.7200
 7           FAX: 415.436.7234
             karen.beausey@usdoj gov
                                   .


 8

 9   Attomeys for United States of America

10

11                                      UNITED STA'|ES DISTRICT COURT

12                                     NORTHERN DISTRICT OF CALIFORNIA

13                                             SAN JOSE DIVISION

14   UNITED STATES OF AMERICA,                        )   CASE NO.: CR 19-0075 EJD
                                                      )
15                 Plaintifl                          )   PROOF OF PUBLICATION OF NOTICE OF
                                                      )   FORFEITURE ACTION
t6      V.                                            )
                                                      )
t7   COLLIN RILEY HOWARD,                             )
                                                      )
18                 Defendant.                         )

t9

20           In accordance with 21 U.S.C. $ 853(nXl) and Rule 32.2(b)(6)(C) of the Federal Rules of

21   Criminal Procedure, notice of the forfeiture was posted on an official govefirment internet site

22   (www.forfeiture.gov) for at least 30 consecutive days, beginning October 7,2020, and ending on

23   November 5,2020. (See, Attachment 1).

24

25

26

27

28

     PROOF OF PUBLICATION OF NOFA
     CR I9-0075 EJD
              Case 5:19-cr-00075-EJD Document 48 Filed 11/13/20 Page 2 of 5




 1          I declare under penalty of perjury that the forgoing is true and correct. Executed on November

 2   13,2020 at San Francisco, CA.

 J                                                      Respectfully submitted,

 4                                                      DAVID L. ANDERSON
                                                        United States Attomey
 5
                                                        /s/ Brenda
 6                                                      BRENDA LUKAITIS
                                                        FSA Paralegal III/AFU
 7

 8

 9

r0

11


t2

13

14

15

t6

t7
18

19

20

2t

22

23

24

25

26

27

28

     PROOF OF PUBLICATION OF NOFA
     cR t9-0075 EiD                                 2
             Case 5:19-cr-00075-EJD Document 48 Filed 11/13/20 Page 3 of 5


                                 Advertisement Certification Report


The Notice of Publication was available on the www.forfeiture.qov web site for at least 18 hours per day
between October 7 ,2020 and November 05, 2020. Below is a summary report that identifies the uptime
for each day within the publication period and reports the results of the web monitoring system's daily
check that verifies that the advertisement was available each day.

U.S. v, COLLIN RILEY HOWARD

Court Case No:              CR 1g-CR OO75 EJD
For Asset ID(s):            See Attached Advertisement Copy

    Consecutive         Date Advertisement         Total Hours Web Site            Verification that
   Calendar Day          Appeared on the           was Available during             Advertisement
       Count                 Web Site                  Galendar Day               existed on Web Site
         1                  10t07t2020                     24.0                         Verified
         2                  10t08t2020                     23.9                         Verified
         J                  10t09t2020                     24.0                         Verified
         4                  10t10t2020                     24.0                         Verified
         5                  10t1112020                     23.9                         Verifred
         6                  10t12t2020                     23.9                         Verified
         7                  10113t2020                     23.9                         Verified
         B                  10t14t2020                     23.8                         Verified
         o                  10t15t2020                     23.9                         Verified
        10                  10t16t2020                     23.9                         Verified
        11                  10t17 t2020                    238                          Verified
        12                  10t18t2020                     23.9                         Verified
        13                  10119t2020                     23.9                         Verified
        14                  10t20t2020                     23.9                         Verified
        15                  10121t2020                     23.8                         Verified
        16                  10t22t2020                     24.0                         Verified
        17                  10t23t2020                     23.9                         Verified
        18                  10t24t2020                     23.9                         Verified
        19                  10t25t2020                     23.9                         Verified
        20                  10t26t2020                     23.9                         Verified
        21                  1012712020                     23.9                         Verified
        22                  10t28t2020                     23.8                         Verified
        23                  10t29t2020                     23.9                         Verified
        24                  10t30t2020                     23.9                         Verified
        25                  10t31t2020                     23.9                         Verified
        26                  11101t2020                     24.0                         Verified
        27                  11t02t2020                     23.9                         Verified
        28                  11t03t2020                     23.9                         Verified
        29                  11t04t2020                     23.9                         Verified
        30                  11105t2020                     23.9                         Verified
Additional log information is available and kept in the archives for'15 years afterthe asset has been disposed
          Case 5:19-cr-00075-EJD Document 48 Filed 11/13/20 Page 4 of 5

Attachment I


                        UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
          COURT CASE NUMBER: GR 1g-CR 0075 EJD; NOTICE OF FORFEITURE

        Notice is hereby given that on September 29,2020, in the case of U.S. v. COLLIN
RILEY HOWARD, Court Case Number CR 1g-CR 0075 EJD, the United States District
Court for the Northern District of California entered an Order condemning and forfeiting
the following property to the United States of America:

       lMac book Pro, lVlac book   Air, Apple iPhone X, One digital scale (19-CBP-00065'I),
       including the following items: 1 Apple l/acBook Pro Laptop, Ser No:
       C02X32LGJGH6; 1 Apple MacBook Air Laptop, Ser No: C02J2190DRVF; 1 Apple
       iPhone X, ltMEl No: 356727087297808; 1 Digital Scale which was seized from
       COLLIN RILLEY HOWARD on November 28, 2018 at Howard's UCSC dormitory,
       1156 High Street, located in Santa Cruz, CA


        The United States hereby gives notice of its intent to dispose of the forfeited
property in such manner as the United States Attorney General may direct. Any person,
other than the defendant(s) in this case, claiming interest in the forfeited property must file
an ancillary petition within 60 days of the first date of publication (October 07,2020) of this
Notice on this official government internet web site, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure and 21 U.S.C. $ 853(n)(1). The ancillary petition must be
filed with the Clerk of the Court, 280 South First Street, Room 2112, San Jose, CA 951 13,
and a copy served upon Assistant United States Attorney Karen Beausey, 450 Golden
Gate Avenue, 9th Floor, San Francisco, CA 94102. The ancillary petition shall be signed
by the petitioner under penalty of perjury and shall set forth the nature and extent of the
petitioner's right, title or interest in the forfeited property, the time and circumstances of the
petitioner's acquisition of the right, title and interest in the forfeited property and any
additional facts supporting the petitioner's claim and the relief sought, pursuant to 21
U.S.C $ 853(n)

        Following the Court's disposition of all ancillary petitions filed, or if no such petitions
are filed, following the expiration of the period specified above for the filing of such
ancillary petitions, the United States shall have clear title to the property and may warrant
good title to any subsequent purchaser or transferee.

        The government may also consider granting petitions for remission or mitigation,
which pardon all or part of the property from the forfeiture. A petition must include a
description of your interest in the property supported by documentation; include any facts
you believe justify the return of the property; and be signed under oath, subject to the
penalty of perjury, or meet the requirements of an unsworn statement under penalty of
perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
the forfeiture are found at28 C.F.R. Section 9.5(a). The criteria for mitigation of the
forfeiture are found at28 C.F.R. Section 9.5(b). The petition for remission need not be
         Case 5:19-cr-00075-EJD Document 48 Filed 11/13/20 Page 5 of 5

made in any particular form and may be filed online or in writing. You should file a petition
for remission not later than 11:59 PM EST 30 days after the date of final publication of this
notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.qov/FilinqPetition.htm
website provides access to a standard petition for remission form that may be mailed and
the link to file a petition for remission online. lf you cannot find the desired assets online,
you must file your petition for remission in writing by sending it to Assistant United States
Attorney Karen Beausey, 450 Golden Gate Avenue, 9th Floor, San Francisco, CA 94102.
This website provides answers to frequently asked questions (FAas) about filing a petition
for remission. You may file both an ancillary petition with the court and a petition for
remission or mitigation.
